TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2014



                                     NO. 03-12-00716-CR


                                  Courtney Trapp, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment adjudicating guilt. Therefore, the Court affirms the trial court’s

judgment adjudicating guilt.     Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.